EXHIBIT 99.1 PRESS RELEASE Banro Form 40-F Filed on Edgar; Annual Financials and AIF Filed on Sedar Toronto, Canada – March 31, 2014 – Banro Corporation ("Banro" or the "Company") (NYSE MKT - "BAA"; TSX - "BAA") announces that an annual report on Form 40-F has been filed with the U.S. Securities and Exchange Commission, consisting of the Company's 2013 annual audited consolidated financial statements, management's discussion and analysis and annual information form ("AIF").These filings are available for viewing and retrieval through Edgar at www.sec.gov. The AIF and the 2013 annual audited consolidated financial statements and management’s discussion and analysis have also been filed by the Company with the applicable Canadian securities regulatory bodies.These filings are available for viewing and retrieval through Sedar at www.sedar.com. The Company’s annual filings are also available on the Company’s website at www.banro.com.Hard copies of the annual audited consolidated financial statements and accompanying notes are available, free of charge, to shareholders upon written request. Banro Corporation is a Canadian gold mining company focused on production from the Twangiza mine, which began commercial production September 1, 2012, and completion of its second gold mine at Namoya located approximately 200 kilometres southwest of the Twangiza gold mine. The Company’s longer term objectives include the development of two additional major, wholly-owned gold projects, Lugushwa and Kamituga. The four projects, each of which has a mining license, are located along the 210 kilometre long Twangiza-Namoya gold belt in the South Kivu and Maniema provinces of the Democratic Republic of the Congo. Led by a proven management team with extensive gold and African experience, the initial focus of the Company is on the mining of oxide material, which has a low capital intensity to develop but also attracts a lower technical and financial risk to the Company. All business activities are followed in a socially and environmentally responsible manner. For further information, please visit our website at www.banro.com, follow us on Twitter (@banrocorp) or contact: Naomi Nemeth, Vice President, Investor Relations, Toronto, Ontario, Canada, +1 (416) 366-9189 or +1-800-714-7938, Ext. 2802, E: info@banro.com
